Title: To Thomas Jefferson from Rodominick H. Gilmer, 4 March 1805
From: Gilmer, Rodominick H.
To: Jefferson, Thomas


                  
                     Sir,
                     Burbane Hill March 4th 1805
                  
                  Impressd with a sence of duty to my self and my Fellow Citizens I have taken up my pen in contradiction of a Memorial which has been industriously Circulated through the District of Washington, and as I seriously believe by a few designing Speculartors, It is certainly ungreatfull to me. That my name should appear amoung the unhappy and discontented Citizens of Washington County, But Sir from one who grew up with a Republican Government, and from one who has been accustomed to the freedom and protection held forth to American Citizens, by the present administration, oppisition and discontent might naturely be Expected, when the law of the land is notoreously Violated—in Order to contradict a Memorial from the Legislatore of the Mississippi Territory, a few Interested person drew up a memorial or petition denying that the Citizens of washington County were desirious that the Two land officers should consollidated, I will say for my self that I had reather Truvill to Maope for Justice then not to have it at all, and I believe that in the present Situation of things the Citizen of Washington County would be desirious of having the Two land Officies consollidated—reather then the business should stand as desided in the Present Instance, as I believe the desition of the Commissioners East of Pearl River Repugnant to the Spirit and letter of the laws, and in fact bears very heard on the poor and unfortunate Emmigrant. I will only add, that with a few Exceptions the people of Washington County are well Satisfied with the conduct of their Representitives in the Legislature of the Mississippi Territory Sir I am Your friend and Humble Survant.
                  
                     R: H: Gilmer 
                     
                  
               